DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-25 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamichi et al. (WO 2017164418) in view of Laurx et al. (United States Patent 7,553,190).
With respect to Claim 1:
Nakamichi discloses an electrical connector (FIG. 1, 10), comprising: 
a base (FIG. 1, 2a); 
a first wing (FIG. 1, 2b, see notation) and an opposing second wing (FIG. 1, 2b, see notation) extending perpendicularly from the base (FIG. 1, 2a) so as to define an opening (FIG. 1, see notation) between the first (FIG. 1, 2b, see notation) and second (FIG. 1, 2b, see notation) wings, wherein the base (FIG. 1, 2a) and the first wing (FIG. 1, 2b, see notation) and the second (FIG. 1, 2b, see notation) wing comprise integral portions of a sheet of metal (Sheet 2, Description, lines 25-27); 
a plurality of terminals (FIG. 8, 3), wherein each of the plurality of terminals (3) comprises a first portion (FIG. 8, see notation) and a second portion (FIG. 8, see notation) extending into the opening (FIG. 8, see notation); 
and dielectric material (FIG. 8, 3a) attached to the plurality of terminals (FIG. 8; 3, 3a, see notation) and the base (FIG. 8, 2a) such that the plurality of terminals (3) are physically supported relative to the base (FIG. 8, 2a) by dielectric material (3a).
[AltContent: connector][AltContent: textbox (opening)][AltContent: textbox (2nd wing)][AltContent: connector][AltContent: connector][AltContent: textbox (1st wing)]
    PNG
    media_image1.png
    386
    575
    media_image1.png
    Greyscale

[AltContent: textbox (2nd wing)][AltContent: connector][AltContent: textbox (1st wing)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (compliant beam)][AltContent: connector][AltContent: textbox (Solder mount tail)][AltContent: textbox (opening)][AltContent: connector][AltContent: connector][AltContent: textbox (base)][AltContent: textbox (2nd portion)][AltContent: textbox (1st portion)]
    PNG
    media_image2.png
    456
    614
    media_image2.png
    Greyscale

Nakamichi does not expressly disclose wherein each of the plurality of terminals comprises the second portion is transverse offset to first portion.
However, Laurx teaches a second portion (FIG. 4, 121) transverse offset to the first portion (FIG. 4, 123) (Column 5, lines 62-67 and Column 6, lines 33-48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakamichi with the teachings of Laurx and provide a second portion transverse offset to the first portion so as to permit pairs of terminals to face each other and utilize a 45 degrees orientation of via holes thereby expanding functionality of the connector to the board.
With respect to Claims 2 and 6: 
Nakamichi in view of Laurx discloses the electrical connector, wherein the first portion (Nakamichi, FIG. 8, see notation) of each of the plurality of terminals (Nakamichi, FIG. 8, 3) is aligned with the base (Nakamichi, FIG. 8, see notation) and comprises a solder (Nakamichi, Abstract, lines 6-7) mount tail (Nakamichi, FIG. 8, see notation).
With respect to Claims 3 and 7: 
Nakamichi in view of Laurx discloses the electrical connector, wherein the second portion (Nakamichi, FIG. 8, see notation) of each of the plurality of terminals (Nakamichi, FIG. 8, see notation) comprises a compliant beam (Nakamichi, FIG. 8, see notation).
With respect to Claim 5:
Nakamichi discloses an electrical connector (FIG. 1, 10), comprising: 
a base (FIG. 1, 2a); 
a plurality of terminals (FIG. 8, 3), wherein each of the plurality of terminals (3) comprises a first portion (FIG. 8, see notation) aligned with the base (2a) and a second portion (FIG. 8, see notation) aligned to the base (2a), wherein the terminals (3) are integrally formed on the same piece of metal (Disclosure, Sheet 3, lines 25-26); and 
dielectric material (FIG. 8, 3a) (Disclosure, Sheet 3, lines 26-27) attached to the plurality of terminals (FIG. 8, 3) and the base (FIG. 8, 2a) such that the plurality of terminals (FIG. 8, 3) are physically supported relative to the base (FIG. 8, 2a) by dielectric material (FIG. 8, 3a).
Nakamichi does not expressly disclose wherein each of the plurality of terminals comprises the second portion is transverse aligned to the base.
However, Laurx teaches a second portion (FIG. 4, 121) is transverse aligned to the base (FIG. 4, 123) (Column 5, lines 62-67 and Column 6, lines 33-48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakamichi with the teachings of Laurx and provide a second portion is transverse aligned to the base so as to permit pairs of terminals to face each other and utilize a 45 degrees orientation of via holes thereby expanding functionality of the connector to the board. 
With respect to Claim 8: 
Nakamichi in view of Laurx discloses the electrical connector, wherein the base (Nakamichi, FIG. 8, see notation) includes a first wing (Nakamichi, FIG. 8, see notation) and a second wing (Nakamichi, FIG. 8, see notation).

Allowable Subject Matter
Claims 4 and 9-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) and to include all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 4, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the compliant beams generate an ejection force between 25 and 75 N, as recited in claim 4, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 9, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the first wing and second wing each comprises a projection receptacle configured to receive a projection of a mating electrical connector, as recited in claim 9, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 13, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the electrical connector, further comprising a plurality of cables disposed on the base, as recited in claim 13, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 16, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the electrical connector, further comprising a ground conductor laser welded to a ground portion of the plurality of terminals, as recited in claim 16, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 17, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the plurality of terminals are physically severed from the base, as recited in claim 17, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 18, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the electrical connector, further comprising a connector housing at least partially enclosing the base, plurality of terminals, and dielectric material, as recited in claim 18, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 24, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the base is disposed in a first plane; the first portion of each of the plurality of terminals is parallel to the first plane; and the second portion of each of the plurality of terminals is disposed at an angle relative to the first plane, as recited in claim 24, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831